Title: To Thomas Jefferson from William Short, 25 November 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Nov. 25. 1789

Since my last of the 19th. Mr. Parker has arrived here from London. He brings late intelligence from America with him, and also such a certainty that you will be in a manner forced to accept the place of Secretary of State that I cannot help saying a word on the subject in addition to what I said on a former occasion. Should you determine to remain in America I have no doubt you would think of me. Proofs of an invariable friendship leave me without anxiety on this subject and therefore I should say nothing until I heard from you if I did not suppose it possible you might be desirous of taking some measures without delay. Cutting writes me from London to prepare to decide between the place I now hold and that of your chief clerk. Certainly the inducements of returning to America and of being near you after my return weigh much with me. But other considerations for the present would induce me to prefer remaining here in my present position somewhat longer. I will not go into a detail of these reasons at present because the post setting out immediately and being the last which will arrive in time for the English packet forces me to hasten to the end of my letter.—Should the grade of Chargé des affaires be thought the proper one here at present I have nothing further to say because I am sure your opinion of the person who ought to occupy it is not changed—my only doubt is whether you may not be induced to prefer a superior grade and in that case there is a person whom I should fear to be put in competition with. You cannot doubt that I mean M———n. Still the services he is capable of rendering in the place he at present holds are so much superior to the excedent of those he could render here above what a simple chargé des affaires may suppose himself capable of, that a calculation of that sort will I hope for the present keep us both where we are. Should M———n prefer remaining in America and still the superior grade be adopted then I would put myself on the list merely because the place is one where my competitors have less experience and because I think experience in every art of considerable weight.—On running over this letter I am really ashamed to find that it relates altogether to myself. I hope you will excuse it my dear Sir and excuse also the embarassed manner in which it is expressed. I should not have ventured to have written in that manner to any person on earth but yourself.—I cannot help adding that I hope  some time more spent here in the school in which I am at present will render me more capable of serving my country, and that this hope is an inducement to desire to remain. I beg you to let me hear from you as soon as possible.—Every thing continues quiet here. The assembly are going on fast in the constitution. The principles of Mirabeau, Barnave &c. are the domineering. The Duke de la Rochefoucauld is with them for the most part as well as Duport. The little opposition of the Parliaments of Rouen and Metz have done good. The Patriots in Brabant have gained several advantages over the Imperial troops and forced them to retire to Brussels. They are now marching towards them, and it is supposed the troops of the Emperor will all be obliged to Retire to Luxembourg which has a strong citadel. They will wait there succours from Germany, which the Emperor has already ordered to march. The wife and family of the Count D’Arberg who commands the army of the emperor have been obliged to fly from the low countries into France. I have seen a letter from her since her arrival at Condé to Mde. D’Albamé her sister. The principal families of the Patriots are arriving in Paris also in order to avoid the scene of action.
I have sold your horse to Count Langeac for 300.₶ It is the only offer I had for him. I was induced to take it because I have seen really fine horses sold at 15 and 16 guineas, and he was induced to give it because it was counted in the quarter of his house rent payable Jany. next. He will have a right to demand then only 1200.₶ M. Pétry at the Abbé Chalut’s says that by mistake he and his agent paid you twice the same bill of exchange of 1200.₶ for Rutledge. I desired him to write to Rutledge about it telling him I knew nothing of the matter. Adieu my Dear Sir, and believe me unalterably your friend & servant,

W. Short

